     Case 2:20-cv-01044-MCE-CKD Document 63 Filed 07/08/20 Page 1 of 2

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11    DARRELL ISSA, et al.,                              No. 2:20-cv-01044-MCE-CKD
                                                                (and related case)
12                     Plaintiffs,                       No. 2:20-cv-01055-MCE-CKD
13          v.
14    GAVIN NEWSOM, in his official capacity as
      Governor of the State of California, et al.,
15
                       Defendants.
16
      REPUBLICAN NATIONAL COMMITTEE;                     ORDER
17    et al.,
18                     Plaintiffs,
19          v.
20    GAVIN NEWSOM, in his official capacity as
      Governor of California, et al.,
21
                       Defendants.
22
      DEMOCRATIC CONGRESSIONAL
23    CAMPAIGN COMMITTEE, et al.,
24                     Intervenor-Defendants.
25

26

27

28
                                                     1
     Case 2:20-cv-01044-MCE-CKD Document 63 Filed 07/08/20 Page 2 of 2

1           Through the motions presently before the Court, the American Civil Liberties

2    Union of Northern California, the American Civil Liberties Union of Southern California,

3    and the American Civil Liberties Union of San Diego & Imperial Counties (collectively,

4    “ACLU-CA”) seek leave to file amicus briefs in the above-captioned cases on grounds

5    that they can assist the Court on the issues presented in the pending Motions for

6    Preliminary Injunction and provide additional context and facts based on ACLU-CA’s

7    experience in voting rights.1 None of the parties oppose these motions.

8           Whether to permit an amicus filing rests solely with this Court’s discretion, with

9    “great liberality” typically exercised in permitting amicus curiae briefing in the context of a

10   pending case. In re Roxford Foods Litig., 790 F. Supp. 987, 997 (E.D. Cal. 1991).

11   Given that liberal standard, and after considering the merits of ACLU-CA’s position, the

12   Court exercises its discretion in favor of permitting the requested amicus filing.

13   Therefore, ACLU-CA’s Motions for Leave to File Amicus Curiae Briefs are GRANTED.

14          ACLU-CA shall file their amicus briefs no later than Thursday, July 23, 2020, and

15   the briefs shall not exceed ten (10) pages. The parties’ responses, if any, to the amicus

16   briefs shall be filed not later than seven (7) days after the amicus briefs are filed and

17   shall not exceed ten (10) pages. No reply will be permitted.

18          IT IS SO ORDERED.

19   Dated: July 7, 2020

20

21

22

23

24

25

26

27
            1 See Mot. Leave to File Amicus Curiae Brief, Case No. 2:20-cv-01044-MCE-CKD, ECF No. 61,
28   and Mot. Leave to File Amicus Curiae Brief, Case No. 2:20-cv-01055-MCE-CKD, ECF No. 72.
                                                      2
